IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                       No. 99-41041
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

PEDRO DELERMA-FERRETIZ,

                                                            Defendant-Appellant.
                   _________________________________________

                      Appeal from the United States District Court
                          for the Southern District of Texas
                              USDC No. B-99-CR-149-1
                   _________________________________________
                                       May 31, 2000

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Pedro Delerma-Ferretiz appeals his conviction for illegal reentry following

deportation in violation of 8 U.S.C. § 1326. He contends that the indictment is

fundamentally defective because it fails to allege that he had the specific intent to

reenter this country without authorization from the Attorney General. Delerma-Ferretiz
candidly acknowledges that this argument is foreclosed by our decision in United States

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
v. Trevino-Martinez,1 but he raises same solely to preserve the issue for review by the
Supreme Court. Accordingly, the decision of the district court is AFFIRMED.




      1
       86 F.3d 65 (5th Cir. 1996), cert. denied, 520 U.S. 1105 (1997).